Upon application of the appellants in the above entitled cause, wherein notice of appeal was filed October 29, 1948, and it appearing that, subsequent to filing of said notice of appeal, the matters in dispute in said cause were fully and finally settled to the satisfaction of the parties thereto,
Mr. B. V. Bottomly, Attorney General of the State of Montana, and Mr. Baxter Larson, Assistant Attorney General, counsel for Defendants and Appellants.
Messrs. Graybill & Bradford and H. Norsltog, Counsel for Plaintiff and Respondent.
It is Ordered, and This Does Order, that the above entitled canse be, and it is, hereby dismissed.
Dated this 31st day of December, 1948.
HUGH ADAIR, Chief Justice.
ALBERT H. ANGSTMAN,
I. W. CHOATE,
Associate Justices.